STAKELY, Justice.
This cause was submitted here on motion of the appellee to dismiss the appeal and on the merits. The motion to dismiss the appeal is based among other grounds on the ground that the transcript of the record was not filed in this court within sixty days from the time the appeal was taken, as required by Supreme Court Rule 37, as amended, Code 1940, Tit. 7, Appendix.
The decree from which this appeal was taken was entered on November 17, 1959, by the Circuit Court of Cherokee County, in Equity. Notice of the appeal was filed December 8, 1959. The appeal bond was approved December 9, 1959. The transcript of the record was filed in this court on February 18, 1960.
The record shows that there was no effort to secure an extension of time for filing the transcript made either in the lower court or in this court.
The motion is well taken and we have no alternative but to grant the motion. Ridgeway v. Lovelady, 268 Ala. 503, 108 So.2d 459; Smith v. Alverson, 270 Ala. 628, 120 So.2d 898; Taylor v. Peoples Fertilizer Co., Inc., 270 Ala. 243, 117 So.2d 180.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.